Citation Nr: 0117454	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-18 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for major depression, 
currently rated 70 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the disability rating 
for the veteran's service-connected major depression to 50 
percent disabling.  

In an April 2000 rating decision, the RO, inter alia, granted 
entitlement to an increased 70 percent disability rating for 
major depression and granted entitlement to a total 
disability rating based upon individual unemployability.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate her claim and of the action to be 
taken by VA.  

2.  All relevant evidence necessary for an equitable 
disposition has been obtained and the available medical 
evidence is sufficient for an adequate determination of the 
matter on appeal.

3.  Medical evidence demonstrates that the veteran's major 
depression is presently manifested by occupational and social 
impairment with deficiencies in most areas but without 
evidence of a total occupational and social impairment due to 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.

CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for the 
veteran's service-connected major depression have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 9434 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The revised duty to assist requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, to make reasonable efforts 
to obtain relevant records adequately identified and 
authorized by the claimant, to notify the claimant of the 
efforts taken to obtain those records, to describe further 
action to be taken by VA, and to make continued efforts to 
obtain records from a federal government department or agency 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  In addition, in claims for disability 
compensation VA is required to provide medical examinations 
or obtain medical opinions when necessary for an adequate 
decision.  

Based upon a comprehensive review of the evidence of record, 
the Board finds VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate her 
claim and has made reasonable efforts to obtain all records 
identified and authorized by the veteran.  The Board notes 
the veteran reported she had applied for Department of Health 
and Human Services, Social Security Administration (SSA), 
disability benefits but that she subsequently indicated she 
received treatment for her service-connected disability at a 
VA medical facility.  As the veteran's VA medical records 
have been added to the record, the Board finds all pertinent 
medical records have been received and that further efforts 
to obtain additional records would be futile.

In addition, in May 2001 the RO notified the veteran of the 
VCAA requirements and notified her of the evidence that had 
been considered.  The Board also notes that the veteran 
underwent VA medical examinations in November 1998 and 
March 2000 and that medical opinions necessary for an 
adequate determination of the matter on appeal have been 
obtained.  Therefore, the Board finds that VA has met the 
notice and duty to assist provisions contained in the new 
law.  In light of the notice and development action provided 
in this case, the Board also finds it would not be 
prejudicial to the veteran to issue a decision at this time.  
But see Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

Background

Service medical records include a May 1990 medical board 
report which provided a diagnosis of major depressive 
episode, single, without psychotic features.  The examiner 
noted the veteran was tearful but oriented.  Her thought 
processes were organized without flight of ideas or loose 
associations.  She denied auditory or visual hallucinations.  
She admitted that she had suicidal thoughts but that she 
would never act upon them because her children needed her.  
The examiner stated the veteran's affect was very depressed.  
Her past, recent, and intermediate memory and calculation 
ability were fair.  Her abstract thinking was within normal 
limits and there seemed to be some insight into her problem.  

A May 1990 physical evaluation board found the veteran was 
unfit for further service because of her recurrent major 
depressive disorder.  The recommended disposition was 
separation from service.

A March 1993 VA examination report included a diagnosis of 
recurrent major depressive disorder, nonpsychotic.  The 
examiner noted the veteran's mood was quite depressed and her 
affect was depressed.  She was oriented to time, place, and 
person.  Her recent and remote memory were intact.  There was 
no evidence of any thought disorder.  She denied delusional 
or hallucinatory experiences.  She was able to remember 5 
digits forward and 4 backwards and provided interpretation 
for one of 2 proverbs.  In serial 7 subtraction she gave 9 
answers with 2 incorrect answers.  She was able to correctly 
calculate change from a dollar.  

The examiner stated the veteran had a nonpsychotic major 
depressive episode during active service but that her 
depression had either gone into remission or had been very 
mild prior to her last pregnancy.  Her depression had become 
more severe with that pregnancy and had continued to cause 
problems.  It was noted that her degree of disability was 
considered moderate.

During VA examination in September 1994, the veteran reported 
she had been depressed and that in April she had been 
admitted to the emergency room after taking an overdose of 
Anaprox.  She also stated that her stepfather had been 
arrested for child sexual abuse and that the experience 
brought up memories of his sexually abusing her.  It was 
noted that she had done well in her job as a mail carrier.  

The examiner noted the veteran was nicely dressed and was 
coherent and articulate.  She was tearful for much of the 
interview.  There was no looseness of association and no 
evidence of psychosis.  There was no history or current 
evidence of mania and no evidence of suicidal or homicidal 
ideation.  She was oriented times 3 and her recent memory was 
only minimally impaired.  Her remote memory was intact and 
she was able to interpret abstract thoughts appropriately.  
The diagnosis was depressive disorder with a dysthymia 
pattern in the past year which was probably colored by a 
history of sexual abuse.

At the time of a VA examination in February 1996, the veteran 
reported she continued to work as a mail carrier and was 
expecting her 5th child in October.  She stated her weight 
had been stable and that her appetite was fair.  She reported 
she was tired all the time, had trouble sleeping, worried a 
lot, and was frightened to be alone at night at home.  She 
stated she was overwhelmed taking care of her 4 children by 
herself and was anxious as to how she would care for a 5th 
child.  

The examiner noted the veteran was sad and cried at various 
times throughout the interview, and that she was obviously 
overwhelmed with her current responsibility and quite anxious 
about her financial future.  She was tense and her speech was 
mildly pressured.  She was oriented to time, place, and 
person.  Her recent and remote memory were intact and she 
exhibited no cognitive problems.  Her affect was appropriate 
to thought content and there was no evidence of 
hallucinations or delusions.  She maintained good eye contact 
and was casually dressed.

The examiner stated the veteran continued to have depression 
which appeared to be more related to her present 
circumstances and that a diagnosis of dysthymic disorder was 
more appropriate.  It was noted her disability was considered 
to be moderate in degree.  

In June 1998 the veteran requested entitlement to an 
increased disability rating.  She noted that the man with 
whom she had lived died in October 1997 shortly before the 
birth of their son.  She noted she was experiencing emotional 
and financial problems and reported she had quit her job with 
the U.S. Postal Service.  

VA hospital records dated in November 1998 noted the veteran 
had been experiencing problems precipitated by the 
anniversary of her husband's death and that she had attempted 
to harm herself the previous week at his grave site by 
ingesting beer and 18 capsules of Tylenol.  The discharge 
diagnoses included polysubstance abuse and major depressive 
disorder.  The examiner noted a Global Assessment of 
Functioning (GAF) score of 20 upon admission and of 50 upon 
discharge.

During VA examination in November 1998, the veteran reported 
frequent dreams concerning her relationship with her deceased 
husband and great difficulty sleeping.  The examiner noted, 
in contrast to the content of her story, the veteran was 
neatly groomed and smiling.  She appeared to be a highly 
competent person of average intelligence who was managing her 
life.  She described her concentration as poor; however, it 
was noted this was in contrast with her report that her 
computer work classes were being handled satisfactorily.  She 
was oriented to person, place, and time and was aware of 
current events.  She repeated 4 of 4 items immediately and 
4 of 5 items after 5 minutes but recalled the last item after 
a category hint.  Serial 7 subtraction was 5 correct out of 6 
answers.  She handled 3 proverbs and a pair of similarities 
with abstract response.  

The examiner provided Axis I diagnoses of dysthymic disorder, 
recurrent severe major depression, without psychosis, and 
ongoing alcohol abuse, and an Axis II diagnosis of 
personality disorder, not otherwise specified, with prominent 
features of histrionic responses and dependent features.  A 
GAF score of 48 was provided considering her 2 diagnoses of 
depression related most closely to her service-connected 
disability.  It was noted her disorder was characterized by 
an inability to work over the past year and functioning at a 
somewhat lower level though managing the care of 5 children 
and attempting some school work.

VA outpatient treatment records dated from May 1999 to August 
1999 show the veteran attended substance abuse counseling.  
An August 1999 report noted the veteran had been seen for 
medication management and that she reported an alcohol-
related incident the previous month when she failed to pick 
up her child before the day care center closed.  The examiner 
noted the veteran was well groomed but nervous and sheepish 
throughout the interview.  Her speech was rapid but her 
thought processes were linear and goal directed.  She was 
appropriately tearful when discussing recent events and 
appeared able to deal with feelings of guilt in a rational 
manner.  The examiner stated the veteran was doing well on 
Prozac and that her depression was improved.

In her notice of disagreement the veteran reported, in 
essence, that her service-connected depression was more 
severe than the assigned 50 percent evaluation.  She noted 
she quit a vocational rehabilitation program because of a 
suicide attempt in November 1998, had been homeless for 3 1/2 
months, and had quit her Postal Service employment because of 
stress.  She stated her medication had recently been 
increased because of her feelings of hopelessness and 
sadness.  She noted her doctors had indicated she was unable 
to work because of her disability.  She stated she was always 
tired but unable to sleep and that she cried a lot.

VA hospital records dated in September 1999 show the veteran 
was admitted after a substance abuse relapse.  She complained 
of depression with suicidal ideation associated with the 
approaching anniversary of her husband's death.  Subsequent 
reports noted active psychiatric problems including 
depression with suicidal ideation.

A September 1999 hospital discharge summary noted diagnoses 
of chronic major depressive episode with exacerbation as 
anniversary of husband's death approaches and polysubstance 
abuse.  GAF scores of 40 upon admission and 65 upon discharge 
were provided.  Mental status examination revealed a 
pleasant, talkative, sad person who told her story in an 
open, detailed, coherent fashion.  There was no evidence of 
psychosis.  She was tearful at times and reported she felt 
chronically depressed.  There was no evidence of homicidal 
ideation and no evidence of organic impairment.  The 
diagnoses included chronic major depressive episode and 
polysubstance abuse.  

On the occasion of a VA examination in March 2000, the 
veteran reported she had not been employed since her husband 
died but that she would like to return to work.  The examiner 
noted the veteran was casually but neatly dressed.  She was 
quite nervous during the session and twice lost track of her 
train of thought.  She wandered off topic on occasion and had 
difficulty concentrating of mathematical computations due to 
anxiety and nervousness.  She was fully oriented and was able 
to abstract on proverbs and similarities.  There were no 
deficits in language function.

It was noted the veteran had a history of substance abuse and 
had twice attempted suicide.  She had suicidal ideation prior 
to her most recent period of hospitalization.  There was no 
history of hallucinations or delusions.  The examiner stated 
the veteran had a serious depressive disorder with an 
impairment in concentration which would prevent her from 
being employed at that time.  The diagnoses included 
recurrent major depressive disorder and alcohol abuse, in 
partial remission.  A GAF score due to depression of 45 was 
assigned.

A July 2000 VA hospital discharge summary included diagnoses 
of major depressive disorder and alcohol and cocaine 
dependence currently in remission.  GAF score of 25 upon 
admission and of 50 upon discharge were provided.  The report 
noted the veteran was admitted after complaining of increased 
suicidal thoughts and worsening depression.  She stated 
concern for the care of her children kept her from acting 
upon her suicidal thoughts.  She reported she felt exhausted 
and overwhelmed by her daily responsibilities of raising 5 
children alone.  It was noted she had been sober for 
approximately 10 months.  

A mental status examination upon admission revealed the 
veteran was tearful but alert and oriented times 3.  She had 
good attention and fair to good judgment.  There was no 
evidence of psychosis and the veteran was able to contract 
for safety.  Her short-term and long-term memory were intact.  
Her mood was sad and she was easily tearful.  She denied 
homicidal ideation.  The examiner noted the veteran was 
competent for VA purposes but that she was not employable at 
that time.

VA outpatient treatment records dated from August 2000 to 
November 2000 show the veteran participated in individual and 
group therapy.  An August 2000 report noted the veteran felt 
she was back on track taking care of herself and her 
children.  The examiner noted the veteran seemed euthymic and 
optimistic about her future and that she was proud she would 
soon celebrate one year of sobriety.  A September 2000 report 
noted the veteran was experiencing increased symptoms and 
some suicidal ideation as the anniversary of her husband's 
death approached but that she felt she would not act upon 
them.  

Analysis

VA regulations provide that disability evaluations are 
determined by the application of the Schedule for Rating 
Disabilities (Rating Schedule) and that the percentage 
ratings contained therein represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2000).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (2000).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2000).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2000).

The Rating Schedule provides a 70 percent rating with 
evidence of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2000).

A 100 percent evaluation is warranted with evidence of a 
total occupational and social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Rating Schedule notes that the nomenclature employed in 
the schedule is based upon the DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), which 
includes the GAF scale.  See 38 C.F.R. § 4.130.  The Court 
has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  

In this case, the Board finds the veteran is not entitled to 
an evaluation in excess of 70 percent for major depression.  
There is no evidence of total occupational and social 
impairment due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss.  While the medical evidence includes report of some 
suicidal ideation, there is no indication these symptoms are 
persistent or that her ideation was considered a danger.  

The Board notes VA examiners have indicated the veteran is 
not presently employable because of her service-connected 
disability and that the veteran has been awarded entitlement 
to a total disability rating based upon individual 
unemployability.  The Board finds, however, that the criteria 
for a 100 percent schedular disability rating have not been 
met.  The Court has held that consideration of factors wholly 
outside the rating criteria constitute error as a matter of 
law.  See Massey, 7 Vet. App. at 207-08.

Although the July 2000 VA hospital discharge summary included 
a diagnosis of major depressive disorder and provided a GAF 
score of 25 upon admission, the Board finds the report is 
indicative of a temporary exacerbation of her disability and 
that the GAF score of 50 upon discharge is more reflective of 
her functional impairment.  The Board notes that the 
assessment upon discharge is consistent with GAF findings of 
48 and 50 in November 1998, of 40 and 65 in October 1999, and 
of 45 in March 2000.

The Board also notes that in exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate an extraschedular evaluation may be assigned which 
is commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2000).  In this case, the Board finds the 
veteran's occupational impairment has been adequately 
addressed by the total rating award based upon 
unemployability and that referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under the above-cited regulation, was not required.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds no provision upon which to assign a rating 
higher than 70 percent for the veteran's service-connected 
major depression.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for an 
increased rating.


ORDER

The claim for entitlement to an increased rating for major 
depression is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

